—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered March 30, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the third degree, and placed him with the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. *161The record supports the court’s determination that the school official who searched appellant’s bag was not acting as an agent of the police (see, People v Ray, 65 NY2d 282, 286). Thus, the search is governed by the standards of reasonableness applicable to school searches (see, Matter of Gregory M., 82 NY2d 588, 592). Balancing appellant’s legitimate expectations of privacy and the school’s need to protect its students against violence, we conclude that the school official had a reasonable suspicion that appellant had a gun in his possession and was justified in searching the bag. We have considered and rejected appellant’s remaining claims. Concur — Rosenberger, J. P., Tom, Mazzarelli, Saxe and Buckley, JJ.